Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED OFFICE ACTION

Status of Claims

Claims 1-20 are pending in this Office Action.
Information Disclosure Statement
The Information Disclosure Statement (IDS) filed on 02/02/2022 have been considered.

Double Patenting

1.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

2.	Claims 1,2,3,5,6,7,8,9,10,12,13,14,15,16,17,19 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,2,3,4,5,6,7,8,9,10,11,12,13,14,15,16 and 17  respectively of U.S. Patent No. 11,200,462. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following similarity of the Claim limitations: 

Present  Application
 U.S. Patent No. 11,200,462
As per claim 1, A detection unit comprising: a camera configured to record live media content, the camera storing a detector configured to identify preferred content in frames of the recorded live media content; and a non-transitory computer-readable storage medium storing executable computer instructions that, when executed by a hardware processor, are configured to cause the hardware processor to perform steps comprising: receiving, from a user, a selection of a first subset of frames of the live media content determined to include the preferred content by the detector and a selection of a second subset of frames of the live media content determined not to include the preferred content by the detector; responsive to receiving the selection of the first subset of frames and the selection of the second subset of frames from the user, providing the first subset of the frames to a cloud server; and storing the second subset of frames at the detection unit; wherein the detection unit stores a plurality of detectors each configured to output a confidence score indicating a likelihood that unique preferred content is present within a frame of media content and trained based on a first set of positive images of the unique preferred content and a second set of negative images that excludes the unique preferred content.


As per claim 1, A detection unit comprising: a camera configured to record live media content, the camera storing a detector configured to identify preferred content in frames of the recorded live media content; and a non-transitory computer-readable storage medium storing executable computer instructions that, when executed by a hardware processor, are configured to cause the hardware processor to perform steps comprising: applying the detector to the live media content recorded by the camera to identify the preferred content within the frames of the live media content; responsive to identifying the preferred content in the frames of the live media content, communicating an alert to a user, the alert comprising timestamps describing when each frame of the live media content including the preferred content was recorded by the camera; receiving a request from the user to define a first subset of the frames of the live media content including the preferred content occurring at specific timestamps of interest and to define a second subset of the frames of the live media content not including the preferred content; responsive to receiving the request from the user, providing the first subset of the frames to a cloud server; and storing the second subset of frames at the detection unit; wherein the detection unit stores a plurality of detectors each configured to output a confidence score indicating a likelihood that unique preferred content is present within a frame of media content and trained based on a first set of positive images of the unique preferred content and a second set of negative images that excludes the unique preferred content.


The features of claim 1 of the present application that are not explicitly  present in claim 1 of U.S. Patent No. 11,200,462 are :
“ the selection of the first subset of frames and the selection of the second subset of frames,”
However,  from the patented patent application it is mentioned that a request  is defined as the  first subset of frames and the second subset of the frames ,therefore it would be obvious to one in the ordinary skills in the art to understand that the claimed limitation mentioned above of the present application is similar interpretation to the patented application.

As per claim 2, The detection unit of claim 1, wherein the user uploads the detector for storage on the detection unit and selects preferred content for the detector to identify in frames of the recorded live media content.  
As per claim 2, The detection unit of claim 1, wherein the user uploads the detector for storage on the detection unit and selects preferred content for the detector to identify in frames of the recorded live media content.
As per claim 3, The detection unit of claim 1, wherein the detector is a neural network generated by the user to output the confidence score indicating a likelihood that the preferred content is present within a frame of media content.  
 
As per claim 3, The detection unit of claim 1, wherein the detector is a neural network generated by the user to output a confidence score indicating a likelihood that the preferred content is present within a frame of media content, …

As per claim 5, The detection unit of claim 1, wherein the computer instructions are further configured to cause the hardware processor to perform the steps comprising: for each detector of the plurality of detections: inputting live media content recorded by the camera to the detector to identify unique preferred content in the live media content; responsive to identifying unique preferred content appearing in a frame the live media content, identifying a timestamp at which the frame was recorded by the camera; generating an aggregate alert comprising timestamps describing when each identified instance of unique preferred content was recorded by the camera; and communicating the aggregate alert to the user.  


As per claim 4, The detection unit of claim 1, wherein the computer instructions are further configured to cause the hardware processor to perform the steps comprising: for each detector of the plurality; inputting live media content recorded by the camera to the detector to identify unique preferred content in the live media content; responsive to identifying unique preferred content appearing in a frame the live media content, identifying a timestamp at which the frame was recorded by the camera; generating an aggregate alert comprising timestamps at describing when each identified instance of unique preferred content was recorded by the camera; and communicating the aggregate alert to the user.
As per claim 6, The detection unit of claim 1, wherein the computer instructions are further configured to cause the hardware processor to perform the steps comprising: receiving confirmation from the user designating no preferred content of interest was identified in the first subset of frames; and responsive to receiving the confirmation, designating all frames of the live media content in the second subset of frames; and storing the second subset of frames on the detection unit.  

As per claim 5,  The detection unit of claim 1, wherein the computer instructions are further configured to cause the hardware processor to perform the steps comprising: receiving confirmation from the user designating no preferred content of interest was identified in the first subset of frames; and responsive to receiving the confirmation, designating all frames of the live media content in the second subset of frames; and storing the second subset of frames on the detection unit.

As per claim 7, The detection unit of claim 1, wherein the computer instructions are further configured to cause the hardware processor to perform the steps comprising: determining that the live media content includes no frames in which preferred content is present; designating all frames of the live media content in the second subset of frames; and storing the second subset of frames at the detection unit.

As per claim 6,  The detection unit of claim 1, wherein the computer instructions are further configured to cause the hardware processor to perform the steps comprising: determining that the live media content includes no frames in which preferred content is present; designating all frames of the live media content in the second subset of frames; and storing the second subset of frames at the detection unit.
As per claim 8, A non-transitory computer-readable storage medium storing executable computer instructions that, when executed by a hardware processor, are configured to cause the hardware processor to perform steps comprising: applying a detector stored by a detection unit to live media content recorded by a camera to identify preferred content within frames of the live media content; receiving, from a user, a selection of a first subset of frames of the live media content determined to include the preferred content by the detector and a selection of a second subset of frames of the live media content determined not to include the preferred content by the detector; responsive to receiving the selection of the first subset of frames and the selection of the second subset of frames from the user, providing the first subset of the frames to a cloud server; and storing the second subset of frames at the detection unit; wherein the detection unit stores a plurality of detectors each configured to output a confidence score indicating a likelihood that unique preferred content is present within a frame of media content and trained based on a first set of positive images of the unique preferred content and a second set of negative images that excludes the unique preferred content.   

As per claim 7,  A non-transitory computer-readable storage medium storing executable computer instructions that, when executed by a hardware processor, are configured to cause the hardware processor to perform steps comprising: applying the detector to the live media content recorded by the camera to identify the preferred content within the frames of the live media content; responsive to identifying the preferred content in the frames of the live media content, communicating an alert to a user, the alert comprising timestamps describing when each frame of the live media content including the preferred content was recorded by the camera; receiving a request from the user to define a first subset of the frames of the live media content including the preferred content occurring at specific timestamps of interest and to define a second subset of the frames of the live media content not including the preferred content; responsive to receiving the request from the user, providing the first subset of the frames to a cloud server; and storing the second subset of frames at the detection unit; wherein the detection unit stores a plurality of detectors each configured to output a confidence score indicating a likelihood that unique preferred content is present within a frame of media content and trained based on a first set of positive images of the unique preferred content and a second set of negative images that excludes the unique preferred content.
As per claim 9, The non-transitory computer readable storage medium of claim 8, wherein the user uploads the detector for storage on the detection unit and selects preferred content for the detector to identify in frames of the recorded live media content.
As per claim 8,  The non-transitory computer readable storage medium of claim 7, wherein the user uploads the detector for storage on the detection unit and selects preferred content for the detector to identify in frames of the recorded live media content.
As per claim 10,  The non-transitory computer readable storage medium of claim 8, wherein the detector is a neural network generated by the user to output the confidence score indicating a likelihood that the preferred content is present within a frame of media content. 

As per claim 9,  The non-transitory computer readable storage medium of claim 7, wherein the detector is a neural network generated by the user to output a confidence score indicating a likelihood that the preferred content is present within a frame of media content,…
As per claim 12,  The non-transitory computer readable storage medium of claim 8, wherein the executable computer instructions are further configured to cause the hardware processor to perform the steps comprising: for each detector of the plurality of detections: inputting live media content recorded by the camera to the detector to identify unique preferred content in the live media content; responsive to identifying unique preferred content appearing in a frame the live media content, identifying a timestamp at which the frame was recorded by the camera; generating an aggregate alert comprising timestamps describing when each identified instance of unique preferred content was recorded by the camera; and communicating the aggregate alert to the user.   
As per claim 10, The non-transitory computer readable storage medium claim 7, wherein the computer instructions are further configured to cause the hardware processor to perform the steps comprising: for each detector of the plurality; inputting live media content recorded by the camera to the detector to identify unique preferred content in the live media content; responsive to identifying unique preferred content appearing in a frame the live media content, identifying a timestamp at which the frame was recorded by the camera; generating an aggregate alert comprising timestamps at describing when each identified instance of unique preferred content was recorded by the camera; and communicating the aggregate alert to the user.
As per claim 13, The non-transitory computer readable storage medium of claim 8, wherein the executable computer instructions are further configured to cause the hardware processor to perform the steps comprising: receiving confirmation from the user designating no preferred content of interest was identified in the first subset of frames; and responsive to receiving the confirmation, designating all frames of the live media content in the second subset of frames; and storing the second subset of frames on the detection unit.  

As per claim 11, The non-transitory computer readable storage medium claim 7, wherein the computer instructions are further configured to cause the hardware processor to perform the steps comprising: receiving confirmation from the user designating no preferred content of interest was identified in the first subset of frames; and responsive to receiving the confirmation, designating all frames of the live media content in the second subset of frames; and storing the second subset of frames on the detection unit.
As per claim 14, The non-transitory computer readable storage medium of claim 8, wherein the executable computer instructions are further configured to cause the hardware processor to perform the steps comprising: determining that the live media content includes no frames in which preferred content is present; designating all frames of the live media content in the second subset of frames; and storing the second subset of frames at the detection unit. 

As per claim 12, The non-transitory computer readable storage medium claim 7, wherein the computer instructions are further configured to cause the hardware processor to perform the steps comprising: determining that the live media content includes no frames in which preferred content is present; designating all frames of the live media content in the second subset of frames; and storing the second subset of frames at the detection unit.
As per claim 15, A computer-implemented method comprising: applying a detector stored by a detection unit to live media content recorded by a camera to identify preferred content within frames of the live media content; receiving, from a user, a selection of a first subset of frames of the live media content determined to include the preferred content by the detector and a selection of a second subset of frames of the live media content determined not to include the preferred content by the detector; responsive to receiving the selection of the first subset of frames and the selection of the second subset of frames from the user, providing the first subset of the frames to a cloud server; and storing the second subset of frames at the detection unit; wherein the detection unit stores a plurality of detectors each configured to output a confidence score indicating a likelihood that unique preferred content is present within a frame of media content and trained based on a first set of positive images of the unique preferred content and a second set of negative images that excludes the unique preferred content.   

As per claim 13, A computer-implemented method comprising: applying the detector to the live media content recorded by the camera to identify the preferred content within the frames of the live media content; responsive to identifying the preferred content in the frames of the live media content, communicating an alert to a user, the alert comprising timestamps describing when each frame of the live media content including the preferred content was recorded by the camera; receiving a request from the user to define a first subset of the frames of the live media content including the preferred content occurring at specific timestamps of interest and to define a second subset of the frames of the live media content not including the preferred content; responsive to receiving the request from the user, providing the first subset of the frames to a cloud server; and storing the second subset of frames at the detection unit; wherein the detection unit stores a plurality of detectors each configured to output a confidence score indicating a likelihood that unique preferred content is present within a frame of media content and trained based on a first set of positive images of the unique preferred content and a second set of negative images that excludes the unique preferred content.
As per claim 16, The computer-implemented method of claim 15, wherein the user uploads the detector for storage on the detection unit and selects preferred content for the detector to identify in frames of the recorded live media content. 
As per claim 14,The method of claim 13, wherein the user uploads the detector for storage on the detection unit and selects preferred content for the detector to identify in frames of the recorded live media content.
As per claim 17, The computer-implemented method of claim 15, wherein the detector is a neural network generated by the user to output the confidence score indicating a likelihood that the preferred content is present within a frame of media content. 
As per claim 15, The method of claim 13, wherein the detector is a neural network generated by the user to output a confidence score indicating a likelihood that the preferred content is present within a frame of media content,…
As per claim 19,The computer-implemented method of claim 15, further comprising: for each detector of the plurality of detections: inputting live media content recorded by the camera to the detector to identify unique preferred content in the live media content; responsive to identifying unique preferred content appearing in a frame the live media content, identifying a timestamp at which the frame was recorded by the camera; generating an aggregate alert comprising timestamps describing when each identified instance of unique preferred content was recorded by the camera; and communicating the aggregate alert to the user. 

As per claim 16, The method of claim 13, further comprising: for each detector of the plurality; inputting live media content recorded by the camera to the detector to identify unique preferred content in the live media content; responsive to identifying unique preferred content appearing in a frame the live media content, identifying a timestamp at which the frame was recorded by the camera; generating an aggregate alert comprising timestamps at describing when each identified instance of unique preferred content was recorded by the camera; and communicating the alert to the user.
As per claim 20, The computer-implemented method of claim 15, further comprising: receiving confirmation from the user designating no preferred content of interest was identified in the first subset of frames; and responsive to receiving the confirmation, designating all frames of the live media content in the second subset of frames; and storing the second subset of frames on the detection unit.  

As per claim 17, The method of claim 13, further comprising: receiving confirmation from the user designating no preferred content of interest was identified in the first subset of frames; and responsive to receiving the confirmation, designating all frames of the live media content in the second subset of frames; and storing the second subset of frames on the detection unit.



The features of claims 8 and 15  of the present application that are not explicitly  present in claims 7 and 13 of U.S. Patent No. 11,200,462 are :
“ the selection of the first subset of frames and the selection of the second subset of frames,”
However,  from the patented patent application it is mentioned that a request  is defined as the  first subset of frames and the second subset of the frames ,therefore it would be obvious to one in the ordinary skills in the art to understand that the claimed limitation mentioned above of the present application is similar interpretation to the patented application.


Claims 4, 11 and 18:  The following claims are rejected under non-statutory double patenting , since they depend on  rejected claims 1 , 8 and 15 respectively. 
 
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123. 

Conclusion

3. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR S ISMAIL whose telephone number is (571)272-9799 and Fax #  ( 571) 273- 9799.  The examiner can normally be reached on M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David C. Payne can be reached on ((571) 272-3024.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/OMAR S ISMAIL/
Primary Examiner, Art Unit 2637